
	
		III
		111th CONGRESS
		1st Session
		S. RES. 10
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2009
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Kerry, Mr.
			 Lugar, Mr. Durbin,
			 Mr. Kyl, Mr.
			 Levin, Mr. Chambliss,
			 Mr. Lieberman, Mr. Hatch, Mrs.
			 Boxer, Mr. Bond,
			 Mr. Schumer, Mr. DeMint, Mr.
			 Lautenberg, Mr. Thune,
			 Ms. Landrieu, Mr. Crapo, Mr.
			 Menendez, Mr. Martinez,
			 Ms. Mikulski, Mr. Nelson of Florida, Mr.
			 Casey, Mr. Pryor,
			 Mr. Dorgan, Mr.
			 Carper, Mr. Baucus,
			 Mr. Bayh, Mr.
			 Johanns, Mrs. Lincoln,
			 Mr. Brown, and Mr. Cardin) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Recognizing the right of Israel to defend
		  itself against attacks from Gaza and reaffirming the United States’ strong
		  support for Israel in its battle with Hamas, and supporting the
		  Israeli-Palestinian peace process. 
	
	
		Whereas Hamas was founded with the stated goal of
			 destroying the State of Israel;
		Whereas Hamas has been designated by the Secretary of
			 State as a Foreign Terrorist Organization;
		Whereas Hamas has refused to comply with the requirements
			 of the Quartet (the United States, the European Union, Russia, and the United
			 Nations) that Hamas recognize Israel’s right to exist, renounce violence, and
			 agree to accept previous agreements between Israel and the Palestinians;
		Whereas, in June 2006, Hamas crossed into Israel, attacked
			 Israeli forces and kidnapped Corporal Gilad Shalit, whom they continue to hold
			 today;
		Whereas Hamas has launched thousands of rockets and
			 mortars since Israel dismantled settlements and withdrew from Gaza in
			 2005;
		Whereas Hamas has increased the range of its rockets,
			 reportedly with support from Iran and others, putting additional large numbers
			 of Israelis in danger of rocket attacks from Gaza;
		Whereas Hamas locates elements of its terrorist
			 infrastructure in civilian population centers, thus using innocent civilians as
			 human shields;
		Whereas Secretary of State Condoleezza Rice said in a
			 statement on December 27, 2008, that [w]e strongly condemn the repeated
			 rocket and mortar attacks against Israel and hold Hamas responsible for
			 breaking the ceasefire and for the renewal of violence there;
		Whereas, on December 27, 2008, Prime Minister of Israel
			 Ehud Olmert said, “For approximately seven years, hundreds of thousands of
			 Israeli citizens in the south have been suffering from missiles being fired at
			 them. … In such a situation we had no alternative but to respond. We do not
			 rejoice in battle but neither will we be deterred from it. … The operation in
			 the Gaza Strip is designed, first and foremost, to bring about an improvement
			 in the security reality for the residents of the south of the country.”;
		Whereas, on January 2, 2009, Secretary of State Rice
			 stated that “Hamas has held the people of Gaza hostage ever since their illegal
			 coup against the forces of President Mahmoud Abbas, the legitimate President of
			 the Palestinian people. Hamas has used Gaza as a launching pad for rockets
			 against Israeli cities and has contributed deeply to a very bad daily life for
			 the Palestinian people in Gaza, and to a humanitarian situation that we have
			 all been trying to address”;
		Whereas the humanitarian situation in Gaza, including
			 shortages of food, water, electricity, and adequate medical care, is becoming
			 more acute;
		Whereas Israel has facilitated humanitarian aid to Gaza
			 with over 500 trucks and numerous ambulances entering the Gaza Strip since
			 December 26, 2008;
		Whereas, on January 2, 2009, Secretary of State Rice
			 stated that it was Hamas that rejected the Egyptian and Arab calls for
			 an extension of the tahadiya that Egypt had negotiated and that the
			 United States was working toward a cease-fire that would not allow a
			 reestablishment of the status quo ante where Hamas can continue to launch
			 rockets out of Gaza. It is obvious that that cease-fire should take place as
			 soon as possible, but we need a cease-fire that is durable and
			 sustainable; and
		Whereas the ultimate goal of the United States is a
			 sustainable resolution of the Israeli-Palestinian conflict that will allow for
			 a viable and independent Palestinian state living side by side in peace and
			 security with the State of Israel, which will not be possible as long as
			 Israeli civilians are under threat from within Gaza: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)expresses
			 vigorous support and unwavering commitment to the welfare, security, and
			 survival of the State of Israel as a Jewish and democratic state with secure
			 borders, and recognizes its right to act in self-defense to protect its
			 citizens against acts of terrorism;
			(2)reiterates that
			 Hamas must end the rocket and mortar attacks against Israel, recognize Israel’s
			 right to exist, renounce violence, and agree to accept previous agreements
			 between Israel and the Palestinians;
			(3)encourages the
			 President to work actively to support a durable, enforceable, and sustainable
			 cease-fire in Gaza, as soon as possible, that prevents Hamas from retaining or
			 rebuilding the capability to launch rockets and mortars against Israel and
			 allows for the long term improvement of daily living conditions for the
			 ordinary people of Gaza;
			(4)believes strongly
			 that the lives of innocent civilians must be protected and all appropriate
			 measures should be taken to diminish civilian casualties and that all involved
			 should continue to work to address humanitarian needs in Gaza;
			(5)supports and
			 encourages efforts to diminish the appeal and influence of extremists in the
			 Palestinian territories and to strengthen moderate Palestinians who are
			 committed to a secure and lasting peace with Israel; and
			(6)reiterates its
			 strong support for United States Government efforts to promote a just
			 resolution of the Israeli-Palestinian conflict through a serious and sustained
			 peace process that leads to the creation of a viable and independent
			 Palestinian state living in peace alongside a secure State of Israel.
			
